eychelles is pleased to see
Mr. Opertti at the helm of this session of the General
Assembly. We welcome the experience, expertise and skills
which he brings to our deliberations. Likewise, we wish to
express our appreciation to his predecessor for his
outstanding contribution and leadership during the fiftysecond session.
Our felicitations also go to the Secretary-General for
spearheading courageous and innovative reforms aimed at
revitalizing the United Nations at the threshold of the new
millennium.
We support the measures being undertaken to make
the United Nations more efficient and effective, capable
of making optimal use of its resources. My delegation
believes that development ought to be central to the
renewed United Nations agenda. For this reason, we hold
that a larger proportion of United Nations resources
should be allocated to development, particularly to meet
the growing and imperious needs of the developing
countries. It is only in so doing that the objective of
attaining a “dividend for development” can be attained.
Reform of the United Nations cannot be complete
without the reform of its main organ responsible for peace
and security: the Security Council. We are all agreed on
this, but we differ on how to go about it. Yet there is no
doubt that the Security Council should be transformed
into a democratic and representative organ, reflecting both
its universal character and present-day realities, and
taking into consideration the need for balanced
representation in its membership.
Many options have been mooted. But there are still
major obstacles to overcome if we are to agree on the
composition of the enlarged Council, the creation of new
permanent seats and the question of the veto right for
both current and prospective members. We need to move
and harmonize positions in order to arrive at a generally
acceptable solution. And in so doing we must reckon with
the fact that the developing countries of Africa, Asia and
Latin America are and will be major stakeholders in the
formulation of the international power structure of the
twenty-first century.


Equally important for my delegation is that the reform
package should encompass the enhancement of the General
Assembly as the supreme policy-making organ of the
United Nations. It is only through the reinforcement of the
Assembly’s role and mandate that we can successfully
tackle some of the most pressing issues facing humanity,
not least the process of globalization. Globalization has
brought prosperity to some. However, in this new global
village, many of its inhabitants — especially those in its
slums — face the prospect of further impoverishment and
marginalization. For them, the spectre of poverty, hunger,
malnutrition, inadequate shelter and disease is a constant
reality. It is their daily lot. It flouts human dignity. No one
should have to live and die in poverty. This is not how we
envisage the destiny of the greater part of humankind in the
twenty-first century.
So the greatest challenge facing us, the United
Nations, is the eradication of the slums of our global
village. If we want to get rid of the scourge of poverty, we
need to redress the present imbalances. We need to ensure
that all countries of the world benefit from the effects of
globalization.
Our basic contention — and I do not think that it is
too much to ask for — is that we should be able to increase
our share in the global economy, be it through trade or
through the mobilization of foreign direct investment. As
small developing economies, we face the enormous
challenge of building our export and institutional capacities
to allow us to assume our place in this fiercely competitive
global environment.
If we are to attract investments, improve product
quality, meet standards — in short, compete effectively and
grasp the opportunities presented by the World Trade
Organization (WTO) agreements — then it is imperative
that the international community recognize the need to grant
us adequate transitional support.
It is in this context that my delegation appeals to the
European Union to accept the African, Caribbean and
Pacific group of States’ request for an extension of trade
preferences under a WTO waiver for a protracted period of
time, within the framework of the successor agreement to
the Lomé IV Convention. Genuine cooperation should take
cognizance of the special development need of weaker and
vulnerable partners to adjust to the demands of
competitiveness. We need time to allow a transitional
period of preparation and adjustment. And we need to do
so under fair conditions.
We small island developing States are the weaker
and more vulnerable members of the international
community. It is a well-established fact. But whilst
momentum has been created for the recognition of our
special characteristics and constraints, it is somewhat
disappointing to note that avowed intentions have yet to
be translated into action. How are we to interpret this
apparent inertia in the application of the so-called
vulnerability index? How are we to interpret this apparent
indifference to the problems we face, especially in
relation to security, sustainable development and
environmental protection?
Vulnerability has taught us in the Seychelles a few
lessons, though. Whilst our voice is little heard in this
forum, whenever we are asked about our role on the
world stage our response generally reveals an impressive
scoresheet in such areas as conservation of the
environment and an equally ambitious vision of our place
in the world. We continue to work very hard to ensure
that the development necessary to give our people a high
degree of social well-being does not affect the “last
sanctuary on Earth”, as we call ourselves.
“Environment” for us is not a fashion statement. We
do not intend to give any lessons, but we certainly intend
to be the conscience of the world. Whilst others, infinitely
more powerful and developed than we are, pollute and
spoil, we preserve and protect. We have set aside some
45 per cent of our national territory for the protection of
nature. And we have offered to the international
community two of its most precious natural treasures as
World Heritage Sites.
But all this has a cost. We bear the brunt of it,
conscious of our responsibility to future generations,
conscious that planet Earth is our common heritage. Ours,
though, is a shared responsibility, requiring global
solutions to a global problem. And the solution is to be
found not in rhetoric, but in action. Therefore, we expect
the industrialized nations to pay less lip service to
environmental protection. We expect them to be
accountable and to meet their Kyoto commitments. Above
all, we expect them to get their act together and clean up
the mess we are all in.
Vulnerability has also taught us to live in racial
harmony, to make ours the ideals for which the United
Nations stands for. The force of our social cohesion lies
in our racial diversity. Africans, Asians and Europeans
have forged our nation, resulting in a happy marriage of
races that has led to an eclectic population of 79,000
2


people living in harmony and tolerance. When we see what
goes on around us — wars, acts of wanton terrorism and
destruction, savagery and barbarism — all in the name of
some insane ideology, religious, racial or political, we fail
to comprehend. We fail to understand, perhaps because we
have learned to live together as one nation, regardless of
racial origin or political or religious conviction.
We try very hard to mitigate the effects of our
vulnerability. If we have achieved some degree of success,
it is through the prudent and often painstaking management
of our natural resources. It is also through the judicious use
of international aid and grants that we have received over
the years. We have not wasted a cent of what has been
awarded to us. We have managed overseas development
assistance by creating a beneficial multiplier effect that has
trickled down into all spheres and levels of our national
development. Unfortunately, the logic and unwritten laws
of international cooperation will have it that we have
become victims of this very prudent use of aid. We seem
to have worked ourselves off the list of nations that qualify
for such help.
In this interdependent world of ours, the ramifications
of globalization have proved that the world order has no
frontiers. Solutions to the challenges of the new
international order are to be sought through international
solidarity and cooperation, through the vehicle of
multilateralism. This presupposes that every member of the
international community should enjoy peace and security.
Unfortunately, too many conflict situations persist, negating
economic growth and social progress. The African continent
has been disproportionately afflicted by intra-State and
inter-State conflicts.
At the special meeting of the Security Council on
Africa in April this year, we urged the international
community to put its full weight behind African peace
initiatives, but also to reinforce the institutional and
operational capacity of the Organization of African Unity
(OAU) in the prevention, management and resolution of
conflicts in Africa. Finding durable solutions to our
problems in Africa requires a concerted and integrated
approach by the international community if we want to
make the African renaissance a reality in an era of global
solidarity and partnership.
Speaking of peace and security, we cannot but
empathize with a fellow small island State — Cyprus —
with which we are sentimentally bound in a common
destiny. The division of the island has persisted for too
long. We cannot allow it to continue as a fait accompli. Nor
can we condone the presence of foreign troops there.
Cyprus is a unitary, sovereign State whose intercommunal
problems can only be resolved on the basis of Security
Council resolutions.
In a separate but related context, we note with regret
the continuing tension in Greek-Turkish relations. My
country, like all peace-loving nations, would like to see
Greece and Turkey establish good-neighbourly relations
based on international law and treaties, as well as on the
basis of the principles enshrined in the United Nations
Charter. Differences are bound to remain, but these can
be resolved within mechanisms available in international
law, in particular, through the jurisdiction of the
International Court of Justice. We urge Turkey to accept
the Court’s jurisdiction.
We are conscious of the inequalities and double
standards which prevail throughout the world. The rules
of the game, more often than not, are not tipped in favour
of the smallest among us. Indeed, relations between
nations give the lie to the statement that we are all equal.
This is the reality of things. We do not say that we
necessarily accept the status quo. But we have learned to
live with it. Neither do we accept that squalor, injustice
and poverty should be the norms guiding relations
between human beings in the next millennium.
So, in recognizing our own shortcomings and
failures, we also recognize that humankind is presented
with a unique opportunity to right the wrongs and
injustices that it has perpetrated.
We are also presented with a unique opportunity to
make our planet, our only home, a better, cleaner and
safer place to live. We can do so through a proactive
United Nations. It is not a perfect institution. But it is the
only institution which represents the collective conscience
of humanity. It represents the unique, indispensable forum
for shared international responsibilities and global issues
which affect the entire community of nations.
The United Nations remains our greatest hope for
justice, peace, security and development. It remains our
only hope for a more compassionate world.

















